Citation Nr: 9902931	
Decision Date: 01/04/99    Archive Date: 02/04/99

DOCKET NO.  94-20 680	)	DATE
	)
	)
                                       
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim to service connection for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 31, 1974 to July 3, 
1974.

This appeal to the Board of Veterans' Appeals (the Board) was 
initially taken from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City.  The 
veteran subsequently moved to Nevada, and the VARO with 
current jurisdiction is Reno.

The veteran and a friend provided testimony at a personal 
hearing held before a Hearing Officer at the VARO in Las 
Vegas in August 1995, of which a transcript is of record.  At 
that time, the veteran's then representative, Disabled 
American Veterans (DAV), also appeared at the hearing on his 
behalf.

In November 1996, the Board denied the veteran's claim.  

In January 1997, the veteran filed a notice of appeal with 
the U.S. Court of Veterans Appeals (the Court).  

The DAV entered arguments on the veteran's behalf at the 
Board with regard to additional matters in March 1997.  

Thereafter, the veteran reassigned representation to a 
private attorney, LMD, who has retained representation since 
that time on questions now pending before both Court and the 
Board.

In April 1997, the Court dismissed the veteran's appeal on 
the basis that it lacked jurisdiction.  In [redacted], [in pertinent 
part citing Rosler v. Derwinski, 1 Vet. App. 241 (1991); Wachter 
v. Brown, 7 Vet,. App. 396 (1995); and Pulac v. Brown 10 Vet. 
App. 11 1997)], the Court noted that correspondence addressed 
in the interim to the Board was such as the Court [and the 
Board] construed it as a request for Reconsideration of the 
1996 Board decision; and pending the Board's addressing that 
question, the veteran's appeal to the Court was premature.

In a letter dated April 18, 1997, the Senior Deputy Vice 
Chairman (SDVC) of the Board, [by direction of the Chairman 
of the Board, as delegated pursuant to 38 C.F.R. 
§ 20.102(b)], and as the exclusive determiner of what Board 
decisions would be reconsidered [see, i.e., Mayer v. Brown, 
37 F.3d 618, 619-620 (Fed. Cir. 1994)], cited pertinent 
grounds under the regulations for Reconsideration of prior 
Board decisions to include 38 C.F.R. § 20.1000.  

Further citing Fugo v. Brown, 6 Vet. App. 40, 44 (1993), the 
SDVC found that the 1996 Board decision contained findings of 
fact that had a plausible basis in the record; that the 
decision was consistent with the available evidence and 
applicable statutory and regulatory provisions; and that it 
contained clearly stated reasons and bases for the decision.  
Accordingly, under the cited criteria, the SDVC denied the 
veteran's Motion for Reconsideration.  

In an order dated July 13, 1998, the Court vacated the 
Board's 1996 decision, and granted a Joint Motion to remand 
the appeal to the Board pursuant to 38 U.S.C.A. § 7252(a) and 
Rule 41(b) of the Court's Rules of Practice and Procedure.  
[redacted].


REMAND

On November 24, 1998, a packet of additional materials was 
received by the Board from the veteran's attorney and is now 
of record.  It does not appear, however, that a waiver of 
initial RO consideration was submitted with the additional 
evidence.  Pursuant to 38 C.F.R. § 20.1304(c) (1998), that 
evidence must be referred to the RO for initial consideration 
prior to review by the Board.  In that regard, it is 
incumbent upon the RO to conduct a threshold review on the 
question of whether new and material evidence has been 
submitted to reopen the claim as a prerequisite to any 
subsequent consideration of the merits of the claim of 
service connection on a de novo basis.  Bernard v .Brown, 4 
Vet. App. 384 (1993).

Notwithstanding, the Board also finds that in consideration 
of the Joint Motion to the Court and the nature of the 
additional evidence that was submitted by the appellants 
attorney, further development of the record is also required.  
Ivey v. Derwinski, 2 Vet. App. 320 (1992).  To that end, the 
Board believes that a review of the current evidence of 
record would be helpful.  

Service medical records show that the veteran experienced a 
skull fracture at age 3 and had residuals noted at entrance 
into service.  While in recruit training, he was noted to 
have dizziness and problems walking, marching, and with 
balance in general.  He underwent extensive neurological 
assessment which determined that he had a significant skull 
defect and was discharged as having been unfit for entrance.  

A San Diego VA Hospital prepared VA Form 21-2680, dated 
August 7, 1975, is of record, showing that the veteran had 
poor fine movements, ataxic gait and poor balance, and walked 
with the aid of crutches.  The diagnosis was shown as 
spinocerebellar degeneration.

In the packet recently received from the veteran's attorney, 
it is noted that the veteran was reportedly hospitalized at 
the VA Medical Center in San Diego from June 10, 1975 until 
August 11, 1975.  This would reflect that the above cited 
examination was conducted as part of and during the more 
extensive VA hospitalization.

Although complete records from the June to August 1975 VA 
hospitalization are not now in the file, a summary of that 
care shows that he was said to have, in pertinent part, 
Charcot-Marie-Tooth (C-M-T) disease (syndrome) and status 
post depressed skull fracture.  Historically noted at the 
time of entrance was that the veteran, who was then 24 years 
of age, had complained of dizziness and falling to his left.  
At age 21 he had reportedly become bothered by a number of 
complaints including dizziness, clumsiness and stumbling with 
his gait, developed an overall weakness and some blurred 
vision episodes; and that over the prior several years, he 
had had more and more trouble with his gait and dizziness.  
During the 1975 VA hospitalization, he underwent exploratory 
cranioplastic surgery and was said to have been found to have 
a cyst in the right side of his head as well as other 
findings in the left frontal area; peripheral nerve biopsy 
confirmed degeneration compatible with C-M-T disease.  

Additional evidence submitted as part of the packet from the 
veteran's attorney includes private evaluative records dated 
in early 1980 included apparently as part of Social Security 
Administration (SSA) assessment.  This evidence is not 
entirely complete, and as noted by the veteran's 
representative is not all legible.  Nonetheless, the evidence 
contained therein provides a significant addition to that 
which was and has long been in the file.  

Within the 1980 SSA records is a neurological assessment 
reflecting that at that time, the veteran's history included 
having been in a serious auto accident in 1954, at which time 
he reportedly had been seen at the Reno VA Hospital where he 
had had a "rock" removed from the left side of his skull.  He 
had also sustained a left hip fracture and soft tissues 
injuries in the left leg.  

He had later been evaluated at the VA facility in La Jolla, 
CA in July and August 1975 for loss of balance.  Records had 
reportedly been received in 1980 from the 1975 visits at the 
VA facility in La Jolla suggestive of some but not all 
components compatible with a C-M-T diagnosis. 

A more extensive SSA analysis of the veterans overall health 
components is also of record as a result of the recent 
submission by the veteran's attorney.  In addition to the 
possible C-M-T diagnosis, he was found to have a floating 
cyst in his head after which the veteran had had dizziness, 
headaches and other symptoms.  

In this case, it is clear from the record that the veteran 
had a head injury prior to service.  It is also clear that he 
had symptoms in service and the available post-service 
clinical information seems to show that he also had symptoms 
approximately one year after separation.  Whether this was 
reflective of inservice aggravation is a primary question to 
be addressed.  There is no medical evidence now in the file 
to the effect that the veteran did or did not sustain any 
trauma to the head in service or that anything within the 
recruit training regimen precipitated the symptoms shown in 
service. 

Neither is there a medical opinion as to whether anything in 
service may or may not have caused aggravation of the 
preservice skull defect and associated problems and/or 
increased or altered symptomatology.  In fact, there is no 
factual determination in the service records as to whether 
there was in fact any sign of increased pathology in service 
when compared to that which had been demonstrated prior to 
service.  

However, whether the veteran did or did not have neurological 
symptoms, and to what extent, prior to service is 
questionable.  In that regard, it is also noteworthy that 
some post-service evidence in the file attributes the 
veteran's post-service problems not to preservice head 
injury, but rather to developmental or familial neurological 
problems including C-M-T syndrome.  In accord with recent 
judicial guidelines as will be summarized below, this 
nonetheless must be addressed in the context of aggravation.

With respect to the underlying questions at issue, it is 
noted that a preexisting disease or injury will be considered 
to have been aggravated by military service, where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service based on all of the 
evidence.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b) 
(1998).  

The United States Court of Veterans Appeals (the Court) held 
in Crowe v. Brown, 7 Vet. App. 238 (1994), that, Even if 
the veteran's (disability) is properly found to have 
preexisted service, the presumption of aggravation must also 
be addressed.  When a condition is properly found to have 
been preexisting (either because it was noted at entry or 
because preexistence was demonstrated by clear and 
unmistakable evidence), the presumption of aggravation 
provides:  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (emphasis added); see also 38 C.F.R. § 
3.306(a) (1998).  

Furthermore, 38 C.F.R. § 3.306(b) provides that, as to 
veterans of (wartime) service, "[c]lear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation" during service.  It is the 
Secretary's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
"[I]n short, a proper application of [38 U.S.C. § 1153 and 38 
C.F.R. § 3.306 (a), (b)] . . . places an onerous burden on 
the government to rebut the presumption of service 
connection" and "in the case of aggravation of a preexisting 
condition, the government must point to a specific finding 
that the increase in disability was due to the natural 
progress[ ] of the disease".  Akins, 1 Vet. App. at 232.

The Court has held that evidence of temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service, unless the underlying condition, as 
contrasted to the symptoms, is worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The Court has found that a condition that worsened during 
service and then improved due to in-service treatment to the 
point that it was no more disabling than it was at induction 
is analogous to a condition that has flared up temporarily.  

However, Section 3.306 provides that the ameliorating, 
usual effects of medical or surgical treatment will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service.  Thus, the Court 
concludes that the only treatment effects that are not 
considered service connected are those that improved the 
condition and lowered the level of disability.  If the 
preexisting disability is more severe after in-service 
medical treatment, the increase in the level of disability is 
service connectable.  Furthermore, the Court concludes that 
the question of whether there has been an increase in 
disability during service must be answered in the affirmative 
before the presumption of aggravation attaches.  Accordingly, 
the Court holds that where a preexisting disability has been 
medically or surgically treated during service and the usual 
effects of the treatment have ameliorated the disability so 
that it is no more disabling than it was at entry into 
service, the presumption of aggravation does not attach.  See 
Verdon v. Brown, 8 Vet. App. 529 (1996).

It is not necessary that a specific link be shown between 
inservice activity and the deterioration of the preservice 
disability in order to prevail.  It is enough that the 
aggravation occurred in service.  See Browder v. Derwinski, 1 
Vet. App. 204 (1991).

Finally, while the provisions of 38 C.F.R. § 3.303(c) (1998) 
usually preclude the grant of service connection for a 
congenital or developmental anomaly or developmental or 
familial disease processes or proclivities manifested in 
symptomatology, under certain circumstances, service 
connection may be granted on the basis of aggravation.  See 
Thompson v. United States, 405 F.2d 1239 (Ct.Cl. 1969); 
Monroe v. Brown, 4 Vet. App. 513 (1993); and related VA 
General Counsel Precedent Opinions. 

In the latter instance, it was noted, in part, that when a 
defect or disease is of a congenital nature, there is 
justification for finding that the disease preexisted service 
(and thereafter, the issue is whether there was inservice 
aggravation).  See also Monroe v. Brown, 4 Vet. App. 513 
(1993).

With respect to the areas of potential development, 
initially, the Board must point out that it remains unclear 
whether all service records are in the file, although it 
appears that there were some notations made by entry 
officials that are referenced by later inservice evaluators 
as to the minimal nature of the veteran's manifestations at 
entrance (i.e., laceration only), that are, by themselves, 
unclear and may not now be all of record for a primary 
assessment and evaluation.

Second, a few recent VA outpatient records are in the file.  
When VA is on clear notice that additional records may be 
available, as is the case herein, the Court has repeatedly 
held that VA has an obligation to assist the veteran in 
obtaining them.  See, i.e., Epps v. Brown, 9 Vet. App. 341 
(1996).  

In recent communications, the veteran's representative has 
asked that the VA records not in the file (and from all 
possible VA facilities, including since 1975 or so) be 
obtained, and that all of them, including the additional 
evidence procured by him including that associated with SSA 
records, be reviewed.  

The Board would also note that according to history 
associated with SSA records, the veteran was not first seen 
by VA in 1975 but in 1954.  If so, none of these records have 
ever been sought and/or obtained.  And while there are 
recently acquired SSA records in the file, it appears that 
additional SSA records exist, or at least they did as late as 
1980, and these could be pivotal to the veteran's case.  The 
Court has held that any pertinent or helpful SSA records 
should be obtained for review in such circumstances.  See, 
i.e., Waddell v. Brown, 5 Vet. App. 454 (1993); Hayes v. 
Brown, 9 Vet. App. 67 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997); Baker v. West, 11 Vet. App. 163 (1998).  

There is virtually no independent clinical evidence in the 
file as to veteran's skull defect and associated neurological 
conditions prior to service.  It is clear, however, that 
whether he was or was not seen by VA at the time of the 
accident as a child in the mid-1950's, after what was 
apparently a rather serious accident, he was treated 
somewhere, and none of those records are in the file.  
Neither are there any other clinical records relating to the 
actual state of the veteran's head/skull and associated 
disorders at the time of his entrance into service.  

Similarly, it is conceivable, as the veteran's representative 
has suggested, that there may be more definitive service 
records available which would shed some light on the 
inservice situation particularly relative to comparing pre-
service symptoms and clinical findings with those in and 
after service including those in 1975, right after service, 
when he underwent surgery.

Finally, the veteran's representative has also asked for the 
scheduling of a personal hearing, to which the veteran is 
entitled by 38 C.F.R. § 20.700 et seq.  However, in that 
regard, it is noted that the veteran's representative has 
specifically asked for additional clinical records to be 
obtained, including but not limited to from VA sources, and 
ample opportunity to review these records before the 
scheduled hearing.  Under the circumstances of the case, this 
appears imminently reasonable.

Therefore, pursuant to VAs duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the appellate 
issues pending a remand of the case to the VARO for further 
development as follows:

1.  The RO should request that the 
service department and/or any other 
pertinent official repositories, 
custodial and/or storage units search for 
and obtain all available service medical 
and personnel records including through 
all alternative channels, and these 
should be added to the claims folder.

2.  The RO should ask the veteran [with 
the help of family and friends, as 
possible] for as many details as he may 
be able to provide as to any care he may 
have had for head injury or dizziness, 
balance problems, etc. prior to service 
from the time of his accident at a young 
age, until entrance into service, 
including from private or VA facilities, 
school or other institutions, etc.; and 
after appropriate release is provided, 
the RO should assist in obtaining all 
such records, from all reasonably 
potential sources, and these should be 
added to the claims folder.  

In particular, records should be obtained 
from both the initial accident in the 
mid-1950's, and the veteran's status at 
or shortly before his entrance into 
service, ranging from medical studies 
such as skull X-rays to school behavioral 
reports, etc. with the goal of acquiring 
adequate evidence to assess both the 
clinical state and the presence or 
absence of symptomatology, and to provide 
a foundation against which subsequent 
records may be balanced and compared as 
to the issues of multiple disorders, 
aggravation, etc.

3.  The RO should obtain all VA 
inpatient, outpatient and any other 
clinical records from all facilities 
wherein the veteran has received care 
including but not limited to San Diego, 
Las Vegas, La Jolla, Reno, Seattle, etc. 
from 1954 to present.  

4.  The RO should request that original 
records if possible, or complete and 
fully legible copies be provided of all 
documentation associated with all SSA 
claims and awards, and that these be 
added to the claims folder.

5.  The RO should ask the veteran to 
provide information as to any one or any 
institution wherein there may be some 
clarification as to his health and 
behavioral status prior to as compared to 
during and after service.  In this 
regard, family, friends such as the 
friend who has testified and provided 
written testimony on his behalf, and 
others should be considered.  In this 
regard, he may be able to provide 
information as to schools or church 
associates who could describe him before 
and after service with regard to balance, 
coordination, dizziness, etc.  In such 
instances, he should be asked for 
approval by the RO to contact these 
people, and/or he should be encouraged to 
contact them himself for written 
statements in that regard.  

6.  After the aforementioned records are 
acquired, the veteran should be examined 
by appropriate VA physicians to include a 
neurosurgeon, to whom the complete file 
must be provided prior to evaluating the 
case.  

The examiner should opine as to the 
relative nature of pre- and post-service 
symptoms, as compared to the inservice 
complaints and symptoms; discussion in 
detail as to the impact of service and 
any activities therein, whether the 
veteran's head injury as a child or some 
other factor(s) such as developmental 
anomalies or familial tendencies, played 
any role in the underlying cerebral 
deficits which were manifested in and 
soon after service, as well as their 
relationship(s) to head trauma and 
manifestations of all of these; the 
relationships and/or differences, if any, 
between left and right sided head 
defects, injuries and lobular related 
symptoms; etc.  



The physician(s) must provide a specific 
opinion as to whether the veteran had an 
injury or disease that pre-existed 
service, and if so, whether there was an 
increase in disability during such 
service, and if so, whether the increase 
in disability was due to the natural 
progress of the disease.

The physician(s) should provided a 
complete reasons and bases for the 
opinion(s) offered, including complete 
references to any authority used in 
formulating the opinion(s).  

7.  After the conclusion of the above 
development, the record must be reviewed 
by the RO to determine whether the 
requested development has been completed 
to the extent possible.  If so, the RO 
should readjudicate the veterans claim 
and in so doing must first address the 
issue of whether the requisite new and 
material evidence has been submitted to 
reopen the claim; and then, if that is 
satisfied, the issue must be reviewed 
under all possible theories of service 
connection.  If the benefit sought is 
denied on any basis, the RO should issue 
a comprehensive Supplemental Statement of 
the Case to the appellant and his 
attorney and they should be given an 
appropriate time to respond.  

8.  If the decision remains 
unsatisfactory to the veteran, the 
veteran should be scheduled for a 
personal hearing at the RO in accordance 
with all guidelines provided in 
association therewith.

9.  If the case still remains denied, 
another supplemental statement of the 
case should then be prepared, and the 
veteran and his attorney should be given 
reasonable and ample time to respond.

Thereafter, the case should be returned to the Board for 
final appellate review.  The veteran need do nothing further 
until so notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
